Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1,3-4,7,27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heumesser (“Heumesser”, US 2005/0097506) in view of Laukkanen et al (“Laukkanen”, US 9,635,091) in view of Hunt et al (“Hunt”, US 2010/0070899)

As per claim 1, Heumesser teaches A virtual desktop management method, the method being conducted by a virtual desktop management system ([0062] On top of the kernel 52 is a layer 53 including utility programs of the operating system, the method including: establishing a log-on session  and loading a first user's desktop on a computer of the first user ( [0034] In the embodiments, the recording of the time spent by the user working on the different projects is based on "start" and "stop" events indicative of a commencement or cessation of work.  In the simplest manner of project-time recording, the start event is the switch to the desktop assigned to the respective project from another desktop, or the start of the computer (or the user log-in)); 
capturing a virtual workspace by taking a snapshot of the state of the first user's desktop ([0059 In FIG. 6, an exemplary snapshot representing the table's state immediately before the log-out of FIG. 5 is shown at 33'.); 
saving the captured virtual workspace of the first user for automated retrieval of the captured virtual workspace by any one of the first user and a second user during the log-on session or during a subsequent log-on session ([0028] A data representation of the particular desktop configuration chosen by the user (i.e. a definition of the different desktop elements displayed and their appearance and position, a desktop background etc.) is permanently stored in the computer so that the configuration is maintained when the user logs out, and is restored at the next log-in. In multi-user systems, each user can have a personal configuration, and all user-individual desktop configurations are stored.  When a user logs in, his or her personal configuration is restored. )

However, Laukkanen teaches the virtual desktop management method as claimed in claim 1, which includes invoking contact details of a second user; sharing the virtual workspace with the second user for retrieval of the virtual workspace by the second user on a computer of the second user (Column 32 lines 14-26, An invitation to share content or the desktop environment may be generated for instance by bringing up a context menu of the sub-environment by right clicking inside the sub-environment and then selecting a menu option corresponding to the action of sharing the desktop sub-environment with other users and then selecting from a list (e.g. in a window that is displayed on the screen as a result of the menu selection) the users with whom the sub-environment in question should be shared with.)  
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Laukkanen with the method of Heumesser. Motivation to do so would have been to provide support to multiple parties operating together so that each party has access to a shared desktop. 
Heumesser-Laukkanen fail to distinctly point out presenting the first user with a view of the contact details of the second user via an Internet messaging application. However, Hunt teaches presenting the first user with a view of the contact details of the second user via an Internet messaging application. ([0102] FIG. 5B depicts another example of how sharable content may be visually highlighted according to an 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Hunt with the method of Heumesser-Laukkanen. Motivation to do so would have been to provide better techniques for sharing enabling the content to be directly shared with one or more targets in a buddy list intuitively. 
H

As per claim 3, Heumesser teaches The virtual desktop management method as claimed in claim 1, in which the snapshot of the state of the first user's desktop includes any one or more of a list of open software applications, their locations on screen, and a desktop layout of the first user. ([0045]  Furthermore, an application window 8 may be open for some or all of the active applications; it represents an output/input interface to the application it is associated with.  Although task icons 6 and application windows 8 are automatically created and deleted when a task is started or stopped, at least the size, shape and location of the application windows in the desktop 1 can be modified by the user. )

The virtual desktop management method as claimed in claim 3, in which the step of capturing the virtual workspace includes capturing attributes of the open software applications, the attributes being captured includes any one or more of the following: - session name; - session date; - application name; - application instance: - window state;  2Attorney Docket No. 703924 - window position; - window height and width; - platform operating system name and version; - platform machine name; - platform screen resolution; and - document or uniform resource locator (URL) name. ([0038] These further desktop settings are, for example, resources (such as assigned hardware devices), positions of the link icons within the desktop, shortcuts, background pictures etc. Hence, upon switching from one of the desktops to another, different further desktop settings become active. [0056] According to the embodiment illustrated in FIG. 5, upon appearance of an event, such as a switch event, a start or stop event, or a log-in or log-out event, a record is written in the desktop-time database, which is here, for example, in the form of an event-log file 29.  Each record may indicate the event type, the ID of the active desktop, and the date and time of the event.)
   

As per claim 7, Heumesser-Hunt teaches The virtual desktop management method as claimed in claim 2, in which the steps of capturing a virtual workspace and saving the captured virtual workspace are implemented by any one or more of a desktop virtual workspace software application installed on the computer of the first user, and a mobile virtual workspace software application installed on the computer of the first user( [0040] In embodiments with individually definable link icons, upon a switch from one virtual desktop to another, the desktop settings of the old desktop (i.e. the desktop active up to the switch) are stored, the desktop settings of the newly selected desktop (also called "the new desktop") are retrieved, and the retrieved desktop settings are used as the desktop settings for the new desktop. ) and 
Wherein the Internet messageing application is a social media messaging application which includes any one or more of: an Instant Messenger (IM) application and a social media messenger application (Hunt, Figure 5B and 5L, IM application 512 and 542 respectively, both including facebook contacts interpreted as both an IM application and Social media messenger application).

Claim 27 is similar in scope to that of claim 1 and is therefore rejected under similar rationale.

Claims 8,11,15,19-20,22-25,28,30,34,38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heumesser (“Heumesser”, US 2005/0097506) in view of Laukkanen et al (“Laukkanen”, US 9,635,091) ) in view of Hunt et al (“Hunt”, US 2010/0070899) in view of Phillips (“Phillips”, US 2011/0055299).

	As per claim 8, Huemmser-Laukkanen-Hunt fails to distinctly point out hosting a remote virtual workspace software application on a remotely accessible server to which any one or more of the desktop- and mobile virtual workspace software applications are logically connected. Lauukanen teaches sharing of the virtual workspace with the second user includes transmitting the virtual workspace to the second user via the remote virtual workspace software application (Column 32 lines 43-46 Certain desktop sharing and windowing applications will support multiple users simultaneously sharing windows, generally referred to as resources herein, that are presented on a desktop, with a fixed, limited size.  However, in a workspace with a limited size it is difficult to establish a layout with which the multiple users are comfortable working, which can depend upon, for example, visibility, accessibility and relative positioning of the resources on the desktop such that the positioning supports workflow.)
 	However, Phillips teaches the virtual desktop management method as claimed in claim 7, which includes the step of hosting a remote virtual workspace software application on a remotely accessible server to which any one or more of the desktop- and mobile virtual workspace software applications are logically connected ([0218], [0224],[0234]  FIG. 20 depicts a method of delivering a virtualized workspace.  The method 2000 begins at block 2002 and continues to block 2004, where the method 2000 provides a virtualized workspace.  At block 2008, the method 2000 may deliver the virtualized workspace by streaming data from a central computer to a remote computer for use of the virtualized workspace on the remote computer.  In some embodiments the central computer may include the management system 108 and the remote computer may include one of the client systems 102. FIG. 24 depicts components of a virtual workspace that may be present within a computing facility, such as a desktop computer, a laptop, a Personal Digital Assistant (PDA), and other similar computing devices.) Therefore it would have been obvious to one of ordinary skill in the 

As per claim 11, Heumesser-Laukkanen-Hunt-Phillips teaches the virtual desktop management method as claimed in claim 8, in which any one or more of the desktop-, mobile-, and remote virtual workspace software applications includes a menu, operatively providing the software applications' functionality (Huemesser,[0062] On top of the kernel 52 is a layer 53 including utility programs of the operating system, including the GUI, the window management system, the virtual-desktop management which enables the user to switch between different desktops with individually definable link icons, the project-time tracking system, etc.),
and in which the menu includes the view of the invoked contact details of the second user (Laukkanen,  (Column 32 lines 14-26, An invitation to share content or the desktop environment may be generated for instance by bringing up a context menu of the sub-environment by right clicking inside the sub-environment and then selecting a menu option corresponding to the action of sharing the desktop sub-environment with other users and then selecting from a list (e.g. in a window that is displayed on the screen as a result of the menu selection) the users with whom the sub-environment in question should be shared with.)  
  
the virtual desktop management method as claimed in claim 11, in which any one or more of the desktop-, mobile-, and remote virtual 3Attorney Docket No. 703924 workspace software applications include the social media Internet messaging application being integrated into any one or more of the desktop, mobile, and remote virtual workspace software applications (Column 20 lines 7-18 For example, some electronic mail or messaging applications will include pop-up notifications of an incoming email or message.  In some circumstances, it may not be desirable to share such notification with other users, even though the underlying messaging application is the subject of a shared desktop environment.  For example, in one embodiment, a hidden resource such as a notification will first appear in a non-shared portion of a user's desktop environment.)
  
As per claim 19, Laukkanen teaches the virtual desktop management method as claimed in claim 15, in which sharing of the virtual workspace with the second user includes the steps by which the first user selects and shares files and attachments directly with the second user via any one of the proprietary or the party messaging applications (Column 14 lines 37-41,  Aspects of the present invention are generally directed to a multi-user computing environment, where there is a cooperative or collaborative sharing of resources, files and information between and among multiple users. See also Column 20 lines 7-18).

As per claim 20, Laukkanen teaches the virtual desktop management method as claimed in claim 19, in which the step of sharing the virtual workspace with the second user includes sharing the virtual workspace via push technology and in which a virtual workspace software application of the second user is operable to launch a session sent via the push technology, by accessing data from the remotely accessible server (Column 32 lines 14-26, An invitation to share content or the desktop environment may be generated for instance by bringing up a context menu of the sub-environment by right clicking inside the sub-environment and then selecting a menu option corresponding to the action of sharing the desktop sub-environment with other users and then selecting from a list (e.g. in a window that is displayed on the screen as a result of the menu selection) the users with whom the sub-environment in question should be shared with. Column 32 lines 29-33, As a result of sending the invitation to the team members, the invited team members may receive a notification in their environments, such as for example an activatable link, that they have been invited to open a shared environment with the team member that sent the invitation.)   

As per claim 22, Heumesser-Laukkanen-Phillips teaches the virtual desktop management method as claimed in claim 20, in which the step of saving the captured virtual workspace of the first user includes saving the virtual workspace to any one or more of the first user's computer locally (Huemesser, [0028] A data representation of the particular desktop configuration chosen by the user (i.e. a definition of the different desktop elements displayed and their appearance and position, a desktop background etc.) is permanently stored in the computer so that the configuration is maintained when the user logs out, and is restored at the next log-in. In multi-user systems, each user can have a personal configuration, and all user-individual and the remotely accessible server that hosts the remote virtual workspace software application (Phillips, [0218], [0224],[0234]  FIG. 20 depicts a method of delivering a virtualized workspace.  The method 2000 begins at block 2002 and continues to block 2004, where the method 2000 provides a virtualized workspace.  At block 2008, the method 2000 may deliver the virtualized workspace by streaming data from a central computer to a remote computer for use of the virtualized workspace on the remote computer.  In some embodiments the central computer may include the management system 108 and the remote computer may include one of the client systems 102. FIG. 24 depicts components of a virtual workspace that may be present within a computing facility, such as a desktop computer, a laptop, a Personal Digital Assistant (PDA), and other similar computing devices.)
 
As per claim 23, Huemesser teaches the virtual desktop management method as claimed in claim 22, in which includes providing users with the virtual workspace is saved as a templates, for "work", "social", "leisure", and "personal" templates ([0036]  Formats of files can be spreadsheets, raw structured text (with defined delimiters, such as tabs), HTML reports (by using predefined project-statistics templates), etc. The project-time-statistics tool also enables the user to define whether to continue with the existing project-time data (a report to be prepared is then an intermediate report) or to reset the project-time data (in order to start with a new project or a projects new step).

the virtual desktop management method as claimed in claim 23, which includes, subsequent to establishing the log-on session, performing an automated routine of pre-defined tasks, or user selected tasks, such as opening of applications within the virtual workspace and arranging the layout of application windows within the virtual workspace ([0030] When required, the user can switch from the currently active desktop to another desktop, thereby making this other desktop visible and disposing of the previously active desktop.  The time during which a certain desktop is active (e.g. the time between two switches) is also referred to in this patent as a "desktop session". See Also [0028] and [0045])

As per claim 25, Heumesser-Laukkanen-Phillips teaches the virtual desktop management method as claimed in claim 24, in which the method includes retrieving of the saved virtual workspace (Huemesser, [0028] A data representation of the particular desktop configuration chosen by the user (i.e. a definition of the different desktop elements displayed and their appearance and position, a desktop background etc.) is permanently stored in the computer so that the configuration is maintained when the user logs out, and is restored at the next log-in. In multi-user systems, each user can have a personal configuration, and all user-individual desktop configurations are stored.  When a user logs in, his or her personal configuration is restored. See Also [0040])   from4Attorney Docket No. 703924 the remotely accessible server that hosts the remote virtual workspace software application in a subsequent log-on session by any one or more of the first and second users (Phillips, [0218], [0224],[0234]  FIG. 

Claim 28 is similar in scope to that of claim 8 and is therefore rejected under similar rationale.
Claim 30 is similar in scope to that of claim 11 and is therefore rejected under similar rationale. 
Claim 34 is similar in scope to that of claim 15 and is therefore rejected under similar rationale. 
Claim 38 is similar in scope to that of claim 23 and is therefore rejected under similar rationale. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1,3-4,7-8,11,15,19-20,22-25,27-28,30,34,38 have been considered but are moot because the new ground of rejection 




Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.